NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEVRA ALLEN,                                    No. 20-56115

                Plaintiff-Appellant,            D.C. No. 2:20-cv-06793-VAP-JEM

 v.
                                                MEMORANDUM*
JOSHUA K. PARTINGTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Devra Allen appeals pro se from the district court’s judgment dismissing her

action alleging various federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil

Procedure 12(b)(6). Colony Cove Props, LLC v. City of Carson, 640 F.3d 948, 955


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Allen’s request for oral
argument, set forth in the opening and reply briefs, is denied.
(9th Cir. 2011). We may affirm on any basis supported by the record. Thompson

v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Allen’s action was proper because Allen failed to allege facts

sufficient to state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)).

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Allen’s motion for judicial notice (Docket Entry No. 16) is denied.

      AFFIRMED.




                                            2                                      20-56115